Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 24, 2022

The Court of Appeals hereby passes the following order:

A23D0023. TIMOTHY GETTIS ALLEN v. THE STATE.

      Timothy Gettis Allen, who is incarcerated, seeks discretionary review of a trial
court order denying three recent pro se motions. We lack jurisdiction.
      When he filed his application, Allen failed to include a file-stamped copy of
the order he seeks to appeal as required by Court of Appeals Rule 31 (c).
Consequently, on August 5, 2022, we ordered Allen to supplement his application
within ten days with a stamped “filed” copy of the order to be appealed. We indicated
that failure to comply with this directive would result in dismissal of the application.
Without the stamped “filed” copy of the order, we cannot ascertain if the application
was filed within 30 days, which is a jurisdictional requirement.1 See OCGA § 5-6-35
(d); Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). Allen has failed to
comply with this directive and more than ten days have passed since the




      1
       Although the order Allen included in his application does not contain a
stamped “filed” date, the same trial court order is part of the appellate record for Case
No. A22A1740, and the copy in that record bears a stamped “filed” date of
June 17, 2022. Based on that date, Allen’s application, which was filed on
August 2, 2022, is untimely.
August 5, 2022 order. Accordingly, Allen’s application is hereby DISMISSED.

                                  Court of Appeals of the State of Georgia
                                          Clerk’s Office,
                                  Atlanta,____________________
                                            08/24/2022
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                   , Clerk.